UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                           No. 04-6985



JOHN MARVIN OVERMAN, JR.




                                                          Petitioner.




                 On Petition for Writ of Mandamus
                         (CA-03-126-5-BO)


Submitted:   October 14, 2004             Decided:   October 20, 2004


Before MOTZ, TRAXLER, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


John Marvin Overman, Jr. Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             John Marvin Overman, Jr., petitions this court for writ

of mandamus.      He complains of delay and of specific rulings by the

district court in an action he filed there.              A decision has now

been rendered in the case and an appeal is pending in this court.

Overman’s complaint of delay, therefore, is moot.                While mandamus

may    not   be   used   as   a   substitute   for     appeal,    In   re    United

Steelworkers, 595 F.2d 958, 960 (4th Cir. 1979), Overman may pursue

the remaining claims he seeks to raise on mandamus in his direct

appeal.      Accordingly, we deny the petition for writ of mandamus.

We    dispense    with   oral     argument   because    the   facts    and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                 PETITION DENIED




                                      - 2 -